Citation Nr: 1104035	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for left lower extremity 
venous thrombophlebitis.  

3.  Entitlement to service connection for high cholesterol. 

4.  Entitlement to service connection for hernia. 

5.  Entitlement to service connection for edema. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for a heart disability. 

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for psychiatric disability, 
claimed as depression and posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for disability of the 
bilateral hands, wrists and arms.

11.  Entitlement to service connection for degenerative bone 
disease.

12.  Basic eligibility to receive nonservice-connected VA pension 
benefits, to 
special monthly pension.

14.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel







INTRODUCTION

The Veteran served on active duty from March 1980 to December 
1980 (8 months and 16 days).

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania in December 2007 and May 2008.

In September 2010 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the proceeding is of record.

In October 2010 the Veteran's representative submitted additional 
evidence.  In November 2010, he waived the Veteran's right to 
have the evidence initially considered by the RO.  


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in 
the appeal, the Veteran informed the Board that he wanted to 
withdraw his appeal on the issues of entitlement to service 
connection for diabetes mellitus, left lower extremity venous 
thrombophlebitis, high cholesterol, hernia, edema and sleep 
apnea.

2.  Heart disease and hypertension were not present until more 
than one year after discharge from service and are not 
etiologically related to service.

3.  An acquired psychiatric disorder was not present until more 
than one year following the Veteran's discharge from service, and 
no currently present acquired psychiatric disorder is 
etiologically related to service.

4.  A chronic disorder of the arms, hands or wrists was not 
present in service and no current disorder of the arms, hands, or 
wrists is etiologically related to active service.

5.  Degenerative bone disease was not present until more than one 
year following the Veteran's discharge from service and is not 
etiologically related to active service.

6.  The Veteran did not serve for 90 days during a period of war. 

7.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to service connection for diabetes 
mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to service connection for left lower 
extremity venous thrombophlebitis are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to service connection for high 
cholesterol are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to service connection for hernia are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).

5.  The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to service connection for edema are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

6.  The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to service connection for sleep apnea 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

7.  Heart disease was not incurred in or aggravated by active 
service, nor may its incurrence or aggravation during such 
service be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  Hypertension was not incurred in or aggravated by active 
service, nor may its incurrence or aggravation during such 
service be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  Psychiatric disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of a psychosis 
during such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

10.  A disability of the hands, arms and wrists was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

11.  Degenerative bone disease was not incurred in or aggravated 
by active service, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

12.  The basis eligibility requirements for pension benefits, 
including special monthly pension, have not been met.  
38 U.S.C.A. § 1521(West 2002); 38 C.F.R. §3.3 (2010). 

13.  The criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to the benefits noted on the title 
page.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulation 
and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the Veteran was provided all required 
notice in letters sent in April 2007 and October 2007, prior to 
the initial adjudication of the claims.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and service personnel records are 
associated with the file.  Post-service treatment records have 
been obtained from those VA and non-VA providers identified by 
the Veteran as having relevant records, and the Veteran's Social 
Security Administration (SSA) disability file is also associated 
with the record.  Neither the Veteran nor his representative has 
identified any other evidence that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such evidence.  

The Veteran has not been afforded VA medical examinations in 
response to the claims herein decided, but as noted in detail 
below he has not submitted a prima facie case for any of those 
claims and medical examination is accordingly not required at 
this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curiam).  

In sum, the duties to notify and assist have been satisfied, and 
the Board will accordingly address the merits of the claims.

Withdrawal of Issues on Appeal

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant personally notified the Board 
during his hearing in September May 2010 that he wanted to 
withdraw his appeal regarding the issues of entitlement to 
service connection for diabetes mellitus, venous thrombophlebitis 
of the left lower extremity, high cholesterol, hernia, edema and 
sleep apnea.  His withdrawal of those issues is memorialized in 
the hearing transcript.  Hence, there remains no allegation of 
error of fact or law for appellate consideration and the Board 
accordingly does not have jurisdiction to review the appeal with 
respect to those issues.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
an in-service stressor; and credible supporting evidence that the 
in-service stressor occurred."  38 C.F.R. § 3.304(f).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests hypertension, 
cardiovascular disease, arthritis, or a psychosis to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service Connection for Heart Disease and/or Hypertension

Service treatment records (STRs) show no indication of 
hypertension or cardiac symptoms.  In a self-reported Report of 
Medical  History in November 1980 the Veteran denied history of 
heart trouble, chest pain, palpitation or pounding heart or high 
or low blood pressure.  The accompanying Report of Medical 
Examination shows clinical evaluation of the heart as "normal" 
and current blood pressure of 118/82.

Private medical records from Reading Hospital and Medical Center 
beginning in February 2003 show an impression of strong family 
history for coronary disease.  The Veteran was identified as 
hypertensive in July 2004; he was noted to be a cardiac risk due 
to hypertension, diabetes, high cholesterol, obesity and strong 
family history, but no acute cardiac symptoms are recorded in the 
last entry by that provider in March 2007.  His active problem 
list as recorded by that facility in relevant part included 
uncontrolled diabetes, well-controlled hypertension, chest pain 
of undetermined etiology, obesity, peripheral vascular disease 
and hypercholesterolemia.

Private medical records from Cardiology Associates of West 
Reading, dated in January 2007, show treatment for coronary 
artery disease (CAD) and hypertension.  The medical history does 
not indicate when cardiovascular symptoms first became manifest, 
but notes previous history of hypertension, type 2 diabetes 
mellitus, and left lower extremity deep venous thrombophlebitis.  

The record contains a Pennsylvania Department of Public Welfare 
Employability Assessment Form endorsed by a physician's assistant 
(PA), undated but received by the RO in March 2008.  The PA 
endorsed primary diagnosis of diabetes type II under poor control 
and secondary diagnosis of hypertension.

The Veteran had a VA cardiac consult in March 2009 due to ongoing 
chest pain syndrome possibly due to CAD and/or his known 
polyarthralgia rheumatic and multiple other musculoskeletal pains 
and complaints.  Thereafter he underwent VA cardiac 
catheterization in April 2009 for CAD.

A VA cardiac consult in October 2009 continued an impression of 
CAD with recent percutaneous coronary intervention.  A follow-up 
in April 2010 noted multiple cardiovascular comorbidities 
including diabetes, hypertension, and marked hypertriglyceridemia 
and hyperlipidemia.

The Veteran testified before the Board in September 2010 that 
during service he experience chest pains and went on sick call 
several times, but was not diagnosed with a heart problem until 
later years.  He was told on several occasions during service 
that his blood pressure was high, but he was not provided 
medication.  Hypertension was first diagnosed in 2003, and a 
cardiac disorder was first diagnosed in 2007.  No physician had 
ever told him that his heart disorder was related to active 
service, but he believed it was so because he had experienced 
chest pain in service after exertion.  Similarly, no physician 
had ever told him that the hypertension was related to service, 
but the Veteran attributed it to stress in service.

On review of the evidence above, the Board notes the Veteran has 
shown current hypertension and current CAD.  The evidence does 
not show, and the Veteran does not assert, that he had symptoms 
of either disorder to a compensable degree within the first year 
after discharge from service, so presumptive service connection 
under 38 C.F.R. § 3.309(a) is not applicable.

The first element of service connection, medical evidence of a 
current disability, is satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case there is no evidence whatsoever of any relationship 
between the Veteran's claimed cardiovascular disorders, including 
hypertension and CAD, and his active service.  The report of 
medical examination at the time of his discharge shows his blood 
pressure and his cardiovascular system to have been clinically 
normal, and by the Veteran's own testimony there was no diagnosis 
until 2003.  There is no competent medical opinion of record that 
associates the current cardiovascular disorders to any event in 
service.

The Board notes the Veteran testified that he experienced chest 
pains in service, and that he was told in service that he had 
high blood pressure.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Further, the Board may not ignore a 
veteran's testimony simply because he or she is an interested 
party and stands to gain monetary benefits; personal interest 
may, however, affect the credibility of the evidence.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).
 
In this case, the Veteran's assertion of symptoms during active 
service is not credible because it is internally inconsistent 
with his denial of such symptoms at the time of his discharge 
from service.  Further, Buchanan does not apply because in this 
case there is no absence of contemporaneous treatment records; 
rather, STRs are present in the file and disprove any complaint 
during service of cardiovascular problems.

Based on the evidence and analysis above the Board finds the 
preponderance of the evidence establishes that the Veteran did 
not develop heart disease or hypertension until more than one 
year following his discharge from service and that neither 
disorder is etiologically related to service.  Accordingly, the 
claim must be denied.

Service Connection for a Psychiatric Disability

STRs show no indication of psychiatric symptoms.  In a self-
reported Report of Medical History in November 1980 the Veteran 
denied history of nervous trouble of any sort; the accompanying 
Report of Medical Examination shows clinical psychiatric 
evaluation as "normal."  

The record also contains the report of a psychiatric evaluation 
dated in November 1980, performed in conjunction with the 
Veteran's impending discharge from service under the expeditious 
discharge program (EDP).  His mental status at the time was 
behavior normal, fully alert and oriented, mood level (not 
depressed or hyperactive), thinking clear, thought content normal 
and memory good.  There was no significant mental illness.  The 
psychologist stated there was no mental disease, disorder or 
defect warranting disposition through medical channels.  The 
Veteran appeared to be experiencing an adjustment reaction to 
military life and did not possess the essential character 
strengths to be a continuously productive soldier, and it was 
unlikely that continued efforts of rehabilitation, transfer or 
disciplinary action would be of value, and in fact it appeared 
that retention in service could precipitate psychiatric 
difficulties.  Accordingly, administrative discharge was 
recommended. 

VA psychiatry treatment notes beginning in November 1998 state 
the Veteran was at the time incarcerated and inquiring about VA 
assistance with re-entry and chemical dependence issues in 
conjunction with parole.  The notes refer to assisting the 
Veteran with his "adjustment disorder" or "social 
maladjustment" during parole planning.  The notes end in June 
2001 without showing formal diagnosis.

The Veteran submitted a claim for SSA disability benefits, citing 
inability to work due to diabetes and hypertension.  A Physical 
Residual Functional Capacity Assessment was performed in April 
2007 in support of the claim; significantly, the examiner stated 
the Veteran was only partially credible in reporting his degree 
of impairment due to the claimed disabilities (in other words, 
the Veteran had exaggerated the severity of his symptoms, 
apparently in hope of monetary gain).

Of record is the report of a Psychiatric Review Technique dated 
in April 2007, executed by a psychologist in support of the 
Veteran's claim for SSA disability benefits.  The psychologist 
found no medically determinable impairment, although there were 
coexisting nonmental impairments requiring referral to other 
specialties.  The psychologist stated that although the Veteran 
was alleging depression he had no history of mental health 
treatment and was not taking any psychotropic medications.  
Additionally, available medical notes indicated the Veteran to be 
alert, oriented and cognitively intact.  The psychologist's 
impression was no mental illness.

The Veteran had a VA psychiatric consult in October 2007 in which 
he informed the psychiatrist that during service he was 
traumatized by prisoner-of-war (POW) training in which he was 
placed in a confined foxhole with live rats, and that he 
developed residual psychiatric problems as a result.  He also 
reported that during service he injured his hands falling off a 
six-foot ladder, with resulting fear of heights.  The 
psychiatrist noted the Veteran had served a 10-year sentence for 
pedophilia and was released in 2007.  The psychiatrist accepted 
the Veteran's account that he had been medically separated from 
service due to his fall-related injuries.  The psychiatrist 
diagnosed anxiety not otherwise specified (NOS) and rule out 
PTSD.
 
The Veteran submitted a letter in February 2008 relating the POW 
training incident cited above, and also reporting he had been 
forced as part of that training to eat a live water bug; he was 
so terrified that he went to the dispensary for treatment and 
also talked to a chaplain.  The episode caused continuing 
nightmares and anxiety.

The Veteran also submitted a letter in February 2008 stating that 
his attending VA psychiatrist had formed an opinion that the 
Veteran's current depression began during active service.

A VA psychiatric note, dated in March 2008 and prepared by the VA 
psychiatrist who had performed the evaluation in October 2007 
cited above, shows the Veteran presented complaining of 
depression, having been recently laid off from work and being in 
the throes of applying for unemployment compensation; he had 
previously missed or cancelled multiple appointments.  The 
psychiatrist diagnosed depression NOS and anxiety NOS.

Thereafter, the Veteran had a session with a VA psychologist in 
March 2008 in which he reiterated his fear of rats and his 
account of having been medically discharged from service after 
suffering a fall.  The psychologist did not articulate a current 
diagnosis.

The files contain a Medical Source Statement of Ability to do 
Work-Related Activities (Mental) executed by the Veteran's 
attending VA psychologist in May 2008 in support of the Veteran's 
claim for SSA benefits.  The psychologist, who had entered the 
March 2008 note cited above, stated the Veteran's chronic pain 
and PTSD symptoms caused an impairment of function and that PTSD-
like symptoms could contribute to periodic difficulty.  
Significantly, the psychologist did not articulate any actual 
diagnosis of PTSD or any other psychiatric disorder.

(For completeness of review, the Board notes the Veteran's 
request for SSA disability benefits was granted on appeal in June 
2008.  The adjudicator determined the Veteran has severe 
impairment due to diabetes mellitus, obesity, hypertension and 
ventral hernia; no psychiatric disorder was cited.)

The Veteran's attending VA psychiatrist issued a psychiatric 
consult in March 2009 noting the Veteran stated he had been 
depressed lately secondary to his medical problems (CAD, 
hypertension, poorly-controlled diabetes, fibromyalgia and 
hyperlipidemia).  The psychiatrist noted the Veteran had been in 
jail as a sex offender for ten years (1992-2002) and would be 
required to register as such until 2012.  There is no mention of 
any traumas related to active service.  The psychiatrist 
diagnosed current depression NOS.

The Veteran presented to his new attending VA psychiatrist (not 
his usual attending psychiatrist) in June 2009 for refill of his 
medications.  He complained of short fuse, phobic fears and 
nightmares.  The psychiatrist diagnosed current dysthymic 
disorder, evaluate for stress disorder.  

In July 2009 the Veteran reported to his attending VA 
psychiatrist that his sleep was disturbed by nightmares about 
rats.  The psychiatrist diagnosed current dysthymic disorder.

The record contains a formal finding dated in March 2010 that the 
Veteran had not asserted a service-related stressor in sufficient 
detail to warrant submission to the Service Department for 
verification.

The Veteran testified before the Board in September 2010 that 
while serving at Fort Gordon he participated in POW training in 
which he was placed in a foxhole that was covered with lid and 
some sandbags; the foxhole contained rats that climbed all over 
the participants.  Ever since, the Veteran has had a phobia about 
rodents and has had nightmares.  The Veteran consulted a chaplain 
during service but did not seek psychiatric help at that time.  
The Veteran stated his VA attending psychologist had diagnosed 
PTSD as related to active service.  

The Veteran's attending VA psychologist submitted a letter in 
October 2010 stating he met the Veteran seven times between March 
2008 and January 2009 but had not seen him since then.  During 
their initial meeting, the Veteran reported traumatic events in 
service suggestive of PTSD, and he also described being 
discharged from service after a fall.  Most of their time was 
spent dealing with the Veteran's physical disabilities and their 
negative effect on his functional capabilities, sense of self and 
marital relationship; these issues were clearly related to his 
depression and irritability.  They were never able to deal very 
directly with his possible PTSD.   

The Board notes initially that the Veteran is not diagnosed with 
PTSD.  Although he is noted in treatment records to have "PTSD 
symptoms" or "PTSD-like symptoms" there is no actual DSM-IV 
diagnosis of PTSD, and in fact the Veteran's VA psychologist 
referred in October 2010 to "possible PTSD."  Accordingly, 
given the absence of diagnosed PTSD, service connection for that 
disorder cannot be further considered.

However, the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board must accordingly consider whether service 
connection may be granted for any diagnosed psychiatric disorder.

The Veteran has been variously diagnosed with depression NOS, 
anxiety NOS and dysthymic disorder.  However, evidence of a 
present condition is generally not relevant to a claim for 
service connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  In this 
case there is no such competent evidence of linkage.

The Veteran has asserted that medical providers informed him that 
his current psychiatric problems are related to service, but 
hearsay medical evidence does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. 
Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 Vet. 
App. at 77 (1995)).  In this case, the medical evidence contains 
no opinion linking the Veteran's psychiatric disability to 
service.

Further, the Board acknowledges the Veteran's testimony that he 
had stress and anxiety ever since the POW training exercise in 
which he was purportedly exposed to rats.  However, this 
testimony is inconsistent with his own report at the time of his 
discharge from service in which he denied nervousness; it is also 
belied by the psychiatric evaluation prepared in support of his 
EDP discharge in which no such problems were noted.

In that regard, the Board finds the Veteran's accounts to his 
various psychiatrists and psychologists to be not credible.  The 
Veteran consistently misrepresented to those providers that his 
discharge from service was due to physical disability, when in 
fact he was clearly discharged as being mentally unsuitable.  He 
was noted by a non-VA psychiatrist to be not completely credible 
in reporting his symptoms, as noted above, and he is noted by the 
Board to be a convicted felon.  For these reasons, the Board 
finds the Veteran's account of events during service and symptoms 
since service to be not credible.

In sum, based on the evidence and analysis above the Board finds 
the Veteran had no chronic acquired psychiatric disorder until 
more than one year following his discharge from service and that 
no current acquired psychiatric disorder is etiologically related 
to service.

Service Connection for a Disorder of the Hands, Arms and Wrists

STRs show no indication of any injury or complaint related to the 
upper extremities.  In a self-reported Report of Medical History 
in November 1980, the Veteran denied history of bone, joint or 
other deformity.  The accompanying Report of Medical Examination 
shows clinical evaluation of the upper extremities as "normal."

During a VA history and physical (H&P) examination in September 
2007 the Veteran complained of pain and numbness in his hands and 
arms.  He was noted to have a family history of fibromyalgia; the 
clinical impression was myalgia or fibromyalgia.  He was referred 
for X-rays of the hands to rule out joint erosions; the 
impression was no visible signs of erosive arthropathy but 
variant anatomy present in the right hand, with fusion of the 
lunate and triquetrum of that hand.  

The Veteran had a VA psychiatric consult in October 2007 in which 
he told the examiner he had injured his hands during service in a 
fall off a six-foot ladder.  He also asserted he was discharged 
from service because of his hand problems.

The Veteran submitted a Statement in Support of Claim in November 
2007 that he suffered damage of the hands and arms during service 
while falling out of a two and one-half ton truck ("deuce and a 
half"), with current symptoms of excruciating pain and tingling 
sensations in the hands and arms.  In his notice of disagreement, 
filed in March 2008, he stated that since falling from the truck 
in service he had aching in the wrists; he currently had 
occasional trouble closing his hands to grasp objects and 
performing work or personal care such as dressing.  He reiterated 
essentially the same account in a Statement in Support of Claim 
in May 2008, adding that he was unable to drive or to work due to 
excruciating pain and inability to grasp or lift. 

The Veteran submitted a letter in February 2008 stating that 
after he fell from the truck he went to the dispensary, where his 
arms were wrapped for several days.  He was unable thereafter to 
perform the training activities required in his military 
occupational specialty (MOS) and was accordingly discharged from 
service.  

The record contains a letter from the Veteran's sister, dated in 
May 2008, stating the Veteran fell off a truck during service and 
injured his wrists; he was subsequently discharged from service 
because he could not perform his duties.  The Veteran had 
progressive deterioration of his symptoms and could not presently 
drive a car or perform normal grasping, writing or typing 
functions.

The Veteran submitted a letter in February 2009 asserting he had 
injured his hands and wrists in a fall from a deuce-and-a-half at 
Fort Gordon, Georgia, and that infirmary records from that 
installation would surely confirm this.  He also asserted that he 
had been discharged from service due to his resulting physical 
impairment, not for an emotional impairment as reflected in the 
discharge documents. 

The Veteran testified before the Board in September 2010 that 
during service he suffered a fall from a deuce-and-a-half that 
caused a jarring injury to his hands when he caught himself.  He 
went on sick call, and his arms and wrists were taped for three 
weeks.  No X-rays were taken in service.  The Veteran had pain 
for the rest of his service, about which he complained a lot and 
for which he was given pain pills and placed on light duty.  

The Board notes at the outset that there is no definitive 
diagnosis of a hand or arm disorder; the nearest thing to such a 
diagnosis is clinical impression of myalgia or fibromyalgia in 
September 2007.  "Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Veteran has complained of current pain 
and weakness, but pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a disability 
for which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Thus, the Veteran in 
this case has not presented a claim for a disability for which 
service connection can be considered.

The Veteran contends he fell of a truck in service, that he was 
treated in the dispensary for his injuries and was discharged 
from service due to such injuries, and that his claimed current 
disability is residual to such injuries.  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  In this case, the Veteran may indeed have fallen off 
a truck (although he inconsistently reported to one medical 
provider that he had fallen off a ladder), but the Board does not 
find the Veteran's account of the severity of such a fall to be 
credible.  As noted in detail above, the Board has found the 
Veteran to be not personally credible, and his service treatment 
record disproves any treatment for such injuries.  Further, the 
Veteran was demonstrably not discharged from service due to any 
arm or hand problems, which further decreases the Veteran's 
credibility in reporting his contemporaneous symptoms.  

The Veteran's sister reported the Veteran fell off a truck in 
service and that he has current pain and weakness in the upper 
extremities.  "A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
Veteran's sister is not shown to have been present at the time, 
so there is no indication how she would know of such a fall 
unless she was relying on the Veteran's account.  As noted in 
detail above, the Board does not consider the Veteran to be 
credible, and to the degree his sister relied on his account of 
events in service she is not competent to report on what happened 
to the Veteran during service although she is competent and 
credibly in relating the Veteran's current symptoms as she 
observed them.  
The Report of Medical Examination at the time of the Veteran's 
discharge establishes his upper extremities were normal at the 
time of his separation from service.  The Veteran has not 
asserted, and the evidence does not show, that he has had a 
chronic disorder of the arms and hands since discharge from 
service.  

In sum, the Veteran has not shown a current diagnosed disorder of 
the arms or hands, and his current symptoms are not shown to be 
etiologically related to active service.  Accordingly, the claim 
must be denied.
 
Service Connection for Degenerative Bone Disease

STRs show no indication of any bone disease or trauma.  In a 
self-reported Report of Medical History in November 1980 the 
Veteran denied history of arthritis, rheumatism or bursitis.  The 
accompanying Report of Medical Examination shows clinical 
evaluation of the extremities, spine and other musculoskeletal as 
"normal."

X-rays taken at West Riding Hospital Center in October 2005 
resulted in an impression of degenerative disc disease (DDD) of 
the lumbosacral and cervical spine.  Of note, these X-rays were 
taken several days after the Veteran was involved in a motor 
vehicle accident and complained of pain and stiffness of the back 
and neck.

VA X-rays of the cervical spine in September 2007 showed no 
evidence of significant degenerative change and were essentially 
normal, and specifically showed no significant degenerative 
disease.  Concurrent VA X-rays of the hands showed no visible 
signs of erosive arthropathy.

The Veteran had a VA H&P examination in January 2008 in which he 
complained of pain all over his body, previously characterized as 
polyarthralgia.  He complained especially of pain in the 
extremities.  The clinical impression was chronic body aches with 
positive tender points, referred for follow-up at the 
rheumatology clinic.

The record contains a Pennsylvania Department of Public Welfare 
Employability Assessment Form endorsed by a physician's assistant 
(PA), undated but received by the RO in March 2008.  The PA 
endorsed primary diagnosis of diabetes type II under poor control 
and secondary diagnosis of polyarthralgia/myalgia.

The Veteran submitted a letter in March 2008 asserting he had 
been diagnosed by his attending VA physician with fibromyalgia.

The Veteran testified before the Board in September 2010 that he 
was diagnosed after discharge from service with a degenerative 
bone disease due to remote trauma.  A physician had told him that 
his degenerative bone disease was related to his fall during 
active service.

On review, the only degenerative bone disease shown by medical 
evidence refers to DDD of the spine; the Veteran does not assert, 
and the evidence does not show, that he had any back trauma 
during service.  The Veteran appears to assert that he has 
generalized degenerative bone disease resulting from his fall 
from a deuce-and-a-half during service, but as discussed above 
there is no indication in service treatment records of any such 
fall or any musculoskeletal problems at the time of discharge.  

The Veteran asserts he was told by medical providers that he has 
degenerative bone problems due to active service, but as noted 
above hearsay medical evidence does not constitute competent 
medical evidence.  Robinette, 8 Vet. App. 69, 77.  

Degenerative arthritis may be presumptively service-connected if 
shown to a compensable degree within one year after discharge 
from service; see 38 C.F.R. § 3.309(a).  However, there is no 
indication the Veteran has ever had osteoarthritis to any degree, 
so the presumption does not apply.

It appears that the symptoms cited by the Veteran as degenerative 
bone disease are probably indicative of myalgia or fibromyalgia.  
Symptom-based diagnoses such as myalgia and arthralgia are not 
considered to be diagnosed conditions for compensation purposes; 
see VBA All-Stations Letter 98-17 (02/26/98).  Fibromyalgia is a 
disorder for which service connection may be granted, but it is 
not a degenerative bone disorder; rather, fibromyalgia is a 
syndrome of chronic pain of musculoskeletal origin of uncertain 
cause and treated under guidelines of the American College of 
Rheumatology; see Stedman's Medical Dictionary 671 (27th ed., 
2000).  In any case, there is no indication the Veteran's 
fibromyalgia, if indeed he has fibromyalgia, is attributable in 
any way to his active service. 

Accordingly, this claim also must be denied.

Basic Eligibility for Nonservice-Connected Pension, including 
Special Monthly Pension

Legal Criteria

In pertinent part, eligibility for pension benefits may be 
established by a veteran having active service of either (1) 90 
days or more during a period of war; (2) a period of 90 
consecutive days or more when such period began or ended during a 
period of war; (3) or an aggregate of 90 days or more in two or 
more separate periods of service during more than one war; or (4) 
served in active military service and was discharged or released 
from such wartime service by reason of disability adjudged 
service-connected, or at time of discharge had a service-
connected disability, shown by official service records, which in 
medical judgment would have justified a discharge for disability. 
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Vietnam Period ended on May 7, 1975, and the current Persian 
Gulf War began on August 2, 1990.  38 U.S.C.A. § 101; 38 C.F.R. § 
3.2.  

Analysis

The Veteran served on active service for 8 months and 16 days 
(March 25, 1980 to December 10, 1980).  Although he served for 
more than 90 days, none of that service was during a period of 
war per 38 C.F.R. § 3.2; he accordingly does not meet the 
threshold requirement for consideration for nonservice-connected 
pension.

Entitlement to a TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  

The Veteran in this case has no service-connected disabilities.  
Accordingly, he is not entitled to a TDIU.



							(CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for diabetes mellitus is 
dismissed.

The appeal for service connection for left lower extremity venous 
thrombophlebitis is dismissed.

The appeal for service connection for high cholesterol is 
dismissed.

The appeal for service connection for hernia is dismissed.

The appeal for service connection for edema is dismissed.

The appeal for service connection for sleep apnea is dismissed.

Service connection for a heart disability is denied. 

Service connection for hypertension is denied.

Service connection for psychiatric disability is denied.

Service connection for a disability of the hands, wrists and arms 
is denied.

Service connection for degenerative bone disease is denied.

Basic eligibility to receive nonservice-connected VA pension 
benefits, to include special monthly pension, is denied.  

Entitlement to a TDIU is denied.    


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


